940 So.2d 570 (2006)
Demetrice DEXTER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-1764.
District Court of Appeal of Florida, Second District.
October 27, 2006.
James Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Anne S. Weiner, Assistant Attorney General, Tampa, for Appellee.
FULMER, Chief Judge.
Demetrice Dexter challenges his convictions and sentences for aggravated assault on a law enforcement officer, resisting arrest with violence, driving while license suspended, fleeing or attempting to elude an officer, and leaving the scene of a crash. We affirm the convictions without discussion. With respect to the sentence, the parties agree that the trial court improperly imposed a $65 cost and a $50 fine, which were challenged in a motion filed pursuant *571 to Florida Rule of Criminal Procedure 3.800(b)(2). Although the circuit court granted the rule 3.800(b)(2) motion, the court did not direct the preparation of an amended sentence. We therefore reverse with directions to enter an amended sentence that excludes the challenged cost and fine.
Affirmed in part, reversed in part, and remanded with directions.
STRINGER, J., and THREADGILL, EDWARD F., Senior Judge, concur.